Citation Nr: 0423238	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

Because further development of the evidence is needed, this 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Records of treatment by Dr. Hoeper from February 2001 to 
February 2002 are on file and show the veteran is receiving 
Social Security Administration (SSA) disability benefits.  
VA's duty to assist the veteran in developing his claim 
includes obtaining his SSA records.  38 U.S.C.A. § 5103A 
(West 2002).  See also Voerth v. West, 13 Vet. App. 117, 121 
(1999) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Baker v. West, 11 Vet. App. 163, 169 (1998).

A February 2001 statement from Dr. Hoeper indicates the 
veteran was receiving psychiatric treatment from a Dr. 
Robertson.  However, there are no such treatment records 
currently on file and no attempt has been made to obtain 
them.  So in order to have a complete picture of the severity 
of the veteran's PTSD, these records also must be obtained.

An April 2002 VA outpatient treatment record indicates the 
veteran was referred to a VA Mental Health Clinic concerning 
his PTSD and depression.  But only records of April and July 
2002 from that facility are on file.  Again, to have a 
complete picture of the severity of his PTSD, these records, 
too, must be obtained.

The report of the August 2002 VA rating examination notes the 
claims file (c-file) was not made available to the examiner 
for a review of the veteran's pertinent medical history.  So 
another VA psychiatric examination is needed to determine the 
current severity of his PTSD, with consideration of his 
pertinent medical history, so the resulting opinion provided 
is well informed.  See, e.g., Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:   

1.  The RO must review the claims file and ensure 
that all preliminary notification and development 
required by the Veterans Claims Assistance Act 
(VCAA) and implementing VA regulations is 
completed.  In particular, the RO should ensure 
that the notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.   

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of and 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

3.  Obtain all VA outpatient treatment records at 
the Beckley VA Mental Health Clinic since April 
2002 and associate them with the other evidence 
in the claims file.



4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his service connected PTSD, 
if any.  Ask that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since filing his claim for an increased rating in 
February 2002.

*This should include, but is not limited to, all 
records from Dr. Robertson.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
relevant records in his possession that he has 
not previously submitted. 

5.  Thereafter, schedule the veteran for a VA 
psychiatric examination to assess the current 
severity of his PTSD.

Please specifically indicate how the symptoms 
attributable to the PTSD affect the veteran both 
occupationally and socially in terms of the 
applicable rating criteria.  This includes 
providing a Global Assessment of Functioning 
(GAF) score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  
And explain what the assigned score means.  
Furthermore, indicate whether the veteran's 
service-connected disability, alone, precludes 
substantially gainful employment.  Discuss the 
rationale for the opinion.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

6.  Review the claims file.  If any development 
is incomplete, including if the examination 
report does not contain sufficient information to 
properly rate the PTSD under the applicable 
rating criteria, take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998). 

7.  Then readjudicate the claim for a rating 
higher than 50 percent for the PTSD.  If the 
benefit sought on appeal is not granted, 
prepare a supplemental statement of the case 
(SSOC) and send it to the veteran and his 
representative.  Give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


